Exhibit STOCK TRADING PLAN This Stock Trading Plan (the “Plan”) is being adopted by PTR Holdings Inc.(the “Seller”), as of the date below, to facilitate the sale of2,357,367 shares of the common stock (the “Shares”) of UTi Worldwide Inc. (“Issuer”) pursuant to the requirements of Rule 10b5-1 under the Securities Exchange Act of 1934, as amended (“Exchange Act”). In order to diversify his/her investment portfolio, Seller desires to sell the Shares.To dispel any inference that the Seller is trading in the Shares on the basis of, while using, when in possession of, or when aware of material nonpublic information; or that the trades in the Shares evidence Seller’s knowledge of material nonpublic information, or information at variance with Issuer’s statements to investors; Seller has determined to instruct Credit Suisse Securities (USA) LLC (“CSSU”) to sell a pre-determined amount of Shares pursuant to the formula described in Exhibit A. Representations, Warranties and Covenants Regarding Compliance with Rule 10b5-1: 1.As of the date of this Plan, the Seller is not aware of any material nonpublic information regarding the Issuer and is not subject to any legal, regulatory or contractual restriction or undertaking that would prevent CSSU from acting upon the instructions set forth in this Plan; 2.The Seller is entering into this Plan in good faith and not as part of any scheme to evade the prohibitions of the Federal Securities Laws, including Rule 10b5-1 adopted under the Exchange Act; 3.The Seller has not entered into, and will not enter into, any corresponding or hedging transaction or position with respect to the Shares; 4.The Seller acknowledges that CSSU may make a market in the Shares and will continue to engage in market-making activities while executing transactions on behalf of the Seller pursuant to the Plan; and 5.While this Plan is in effect, the Seller may not discuss with CSSU the timing of the trading in the Shares on his behalf (other than to confirm these instructions and describe them if necessary). 6.The Seller agrees to inform CSSU as soon as practicable if the Seller becomes aware of any of the following: i) any subsequent restrictions imposed on Seller due to changes in the securities (or other) laws or of any contractual restrictions imposed on the Issuer that would prevent CSSU or Seller from complying with the Plan, and 1 ii) the occurrence of any event as set forth in the Plan that would cause the Plan to be suspended or terminated under Section 10 or Section 15 of the Plan, respectively. Representations, Warranties and Covenants Regarding Compliance with Rule 144 and Rule 7.Seller understands and agrees that if Seller is an affiliate or control person for purposes of Rule 144 under the Securities Act of 1933, as amended (“Securities Act”), or if the Shares subject to the Plan are restricted securities subject to limitations under Rule 144 or eligible for resale under Rule 145, then all sales of Shares under the Plan will be made in accordance with the applicable provisions of Rule 144. i)Seller requests and authorizes CSSU to complete and file on Seller’s behalf any Forms 144 necessary to effect sales under the Plan and CSSU will complete and file such Forms 144.CSSU will not file any Form 144 on behalf of Seller without Seller’s consent, after providing a reasonable amount of time to review and comment on the Form 144 prepared by CSSU. ii) If appropriate, Seller understands and agrees that, upon his/her prompt execution and delivery to CSSU of Form 144, CSSU will either: (a) make one Form 144 filing at the beginning of each three-month period commencing with the date of the first sale made in connection with the Plan, (b) file a Form 144 for each sale made in connection with the Plan, or (c) file at its discretion in compliance with the rules of the Securities Act. iii) Each Form 144 shall state the following: “This proposed sale is made pursuant to a plan intended to comply with Rule 10b5-1(c), previously entered into on June 24, 2008, at which time the Seller was not aware of material nonpublic information.” iv) CSSU will conduct sales pursuant to Rule 144 or Rule 145 if appropriate, including applying Rule 144 volume limitations as if the sales under the Plan were the only sales subject to the volume limitations. v) Seller agrees not to take any action or to cause any other person or entity to take any action that would require Seller to aggregate sales of Shares subject to the Plan with any other sales of shares as may be required by Rule 144; and not to take any action that would cause the sales of Shares under the Plan not to comply with Rule 144 or Rule 145. Stock Splits / Reincorporations/ Reorganizations 8.
